 In the Matter of CUMMER-GRAHAMCOMPANY;EMPLOYERandINTER--NATIONAL WOODWORKERS OFAMERICA,'CIO,PETITIONERCase No. 16-R-2065.-Decided April 06, 19-117Mr. O. B. Fisher,of Paris, Tex., for the Employer.Mr. TV. E. Keeter,of Dallas, Tex., for the Petitioner.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onNovember 19, 1946, conducted a prehearing election among the em:'ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner forthe purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approxmiately 375 eligiblevoters, of whom 257 cast ballots ; that 203 of the ballots cast were for,13 against, the Petitioner, and 41 were challenged.Thereafter, a hearing was held on December 12 and 13, 1946, atBeaumont, Texas, before Glenn L. Moller, hearing officer.The hear-ing ofhcer's rulings made at the hearing are free from prejudicial errorand ale hereby affirmed.At the hearing, the Employer moved todismiss the petition on the grounds that the unit was inappropriateand that the election was improperly conducted.The motion wasreferred to the Board.For the reasons hereinafter set forth, themotion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :'The Employer claimed at the hearing, in objecting to the publication of the Tally ofBallots, that the Tally had incorrectly stated the number of eligible voters to be 375, whenit allegedly should have stated the number to be 310The Petitioner obtained a majorityof the votes, whether the number be 310 or 375, as asserted by the EmployerAccord-ingly,we find no merit to this objectionwe note, in this connection, that the Tally, aspublished, was signed by the Employer's observer as being coo rect73 N. L R. B, No. 116.603 604DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCummer-Graham Company is a Texas corporation with its principaloffice at Paris, Texas. It operates plants at Paris, Beaumont, Long-view, and Mineola, Texas, and at Hornbeck, Louisiana, where it isengaged in the manufacture and sale of wooden boxes, baskets, crates,containers, lumber, and veneer.Only the Employer's Beaumont oper-ations are here involved.The Employer annually receives at its Beau-mont operations from'points outside the State of Texas raw materialsvalued in excess of $10,000; its annual-productioni is valued in excess of$100,000, more than 25 percent of which amount, in value, is shippedto points outside the State of Texas. -The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofkdustrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the-Petitioner has been certified by the Board in an appropriate unit.-We find that a question affecting 'commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT,The Employer's Beaumont operations iiielude a sawmill, a veneerplant, a box and crate factory, a wife bound box factory, and a "log-ging company." The Petitioner-seeks to represent all production andmaintenance employees in these' operations, excluding office and cleri-cal employees, the employees of the division designated as the "loggingcompany," and all supervisory employees.-The Employer agrees that its "logging company" employees shouldbe separated from the others sought by the Petitioner; 2 it contends,however, that the employees of the sawmill, the veneer plant, the boxand crate factory, and the wire bound box factory, respectively, shouldbe established into four separate units.The Employer -also contends2 It claims that the "logging company" employees should constitute a separate unitNo union is here seeking to represent these employees and, accordingly, no question con-cerning their representation is before us CUMMER-GRAHAM COMPANY605that, in any event, the sawmill operator, the saw filer, the machinist'shelper or welder,3 and the log scaler possess supervisory status andshould be excluded.The Petitioner seeks to include all of the above,except the log scaler, as to whose inclusion it takes no position.Theparties agree that the general superintendent of the plant, the mana-gers and assistant managers of the box and crate factory and of thewire bound box factory, as well as the veneer plant manager, the plantengineer, the millwright, and the carloader are supervisory employeesand should be excluded from the unit.%The record shows that the employees of the four divisions, whichthe -Petitioner would merge into a single unit and the Employer wouldsegregate into four separate units, perform their work together ,ontwo plots of ground separated by a public'street.On one plot thereis a drying yard and a small building where automobile supplies arestored.On the other plot there are several warehouses, an office build-ing, a maintenance shop and boiler house, a log yard, and a large-building which houses the bulk of the actual production operations ofthe sawmill, the veneer plant, the box and crate factory, and the wirebound box factory.All four divisions are under the over-all supervi-sion of the general production superintendent and manager of theBeaumont operations or his assistant.4The production operationsof all four divisions are integrated and together constitute a continuousprocess.Thus, the logs, which are brought in from the woods orpurchased from outsiders, are first stacked in the log yard adjacent tothe sawmill and veneer plant; they are drawn into the veneer plantwhere they, are cut by a lathe process into thin veneer sheets and driedin a dry-kiln, and the centers or cores then taken into the sawmill andsawed into slabs-which are later cut into proper sizes to form the enddf the boxes and crates.The parts produced by the sawmill and the'veneee plant are then finally assembled and made up into the Em-ployer's finished products in the box and crate factory and the wirebound box factory.The same maintenance employees and a singleadministrative office service all the divisions.All employees are on asingle pay roll and while, within the office, this pay roll is divideddepartmentally, the time cards used by the employees are not depart-mentally divided.There is frequent interchange of personnel in thevarious divisions except for 'a few skilled .jobs where interchange isnot feasible.Upon all the foregoing facts, including the functional and adminis-trative interdependence of the employees of the Employer's Beaumontoperations, with the exception of the "logging company," we find that3Faulk,the employee in question,is referred to in the record both as a machinist's helperand as a weld'cr'While separate managers or assistant managers are in immediate charge of the wirebound box factory, the box and crate factory, and the veneer plant, all these officials areresponsible to the general production superintendent of his assistant 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit'of all these employees is more appropriate than separate unitsfor each of the operating divisions.5There remain for'consideration the'specific categories of employeesabout whose supervisory status the parties are in dispute.The sawmill operator;one Grafter Daniel, is employed in the saw-mill division together with.about 11 other employees.He is engagedin operating the, power- driven saw which cuts cores of lumber intothe slabs used by the box and crate factory while the other employeesare variously engaged in tasks relating either to the process of keep-ing him supplied with logs to run through the sa,v or clearing the sawof 'the cut slabs and carting them away from the department.All theemployees of this division, including. the .sawmill operator, are paidon an hourly basis with an additional bonus calculated on a divisional,,rather than ari individual, basis for high production performance.To maintain the division's production, it is essential-that all em--ployees must work in close cooperation, for laxity of any one of'themwill cause the others to fall behind and will affect the pay of all. Ifall the employees keep up with their' work, Daniel is kept constantlybusy at the saw and has little time to do anything else. -In the eventa man falls behind or the crew is shorthanded Daniel may and does'report these facts to his immediate superior, then assistant manager ofthe plant; who acts upon such a report either by transferring the mancomplained of out of the division or by hiring a lean to fill the shortagein the, crew.However, Daniel's activities in making reports of thnature set forth above do not appear to be carried on as part of regu-,larly assigned supervisory duties,-for the record shows that other em-ployees in the crew have complained to the assistant manager eitherthat a fellow worker is lax or that the crew is shorthanded, and thatsuch reports are made in the interest of receiving the production bonus.While the Employer asserted that Daniel is in charge of the sawmill s-and that, in at least one instance, he had recommended a particularman to be hired, the record shows that Daniel has never been told byany of the Employer's officials that he. has supervisory duties andthat .he has never considered himself to be a "boss," and there is noeN idence that he is so considered by the employees in his crew.Hetestified without contradiction-that lie has never been directed to in-struct any employee in` the proper, performance of his duties, that noSSeeMatter of Grammer-GrahanaGo, 71 N L R B 289, whereupon similar facts we-units°Although, unlike the other three divisions, these is no separate manager assigned tothe sawmill, the activities of the saNimill clew are closely supervised by the assistant plantmanager who-personally comes into the department several times a dayIt is, moreover,-a simple matter for the managerial heads to determine whether the sawmill is operatingp1opeily even though they ale not present, for the loud and peculiar noise_of the sawmillis easily heard throughout the plant and a change-m its tempo of a_cessation of its opera-tion selves as a signal that the operation is not what it should be. - CUMMER-GRAHAM COMPANY607.employee has ever approached him for a raise in pay or for a transferto another department,and that he does not know what wages theother employees in his crew receive.Although Daniel is paid 10cents per hour more than the others in the sawmill crew, the recordshows that he received this amount as a result of his individualrequest and also that he is an employee of 15 years'standing While,the others in the crew are relatively new employees.Under all of the foregoing `circumstances,we, are of the opinionthat Daniel does not possess sufficient supervisory status- within ourcustomary definition of-that term to warrant his exclusion from theunit.We shall, accordingly,include him.The machinist's helper or welder,an hourly paid employee, is anassistant to the plant engineer,and performsskilledmaintenance re-pair workon machines.The Employer's claim that he possesses super-visory status is grounded on the fact that when he isdoing a largescale repair job, he isassigneda crew of men to assist him.However,his authority on.these occasions appears to be no greater than that ofany skilledemployee acting as a lead man in relation to a group ofemployees having little or no skill.There is no evidence that he has,ever recommendedthe hiring, discharging,promoting or discipliningof any employee whosework he directsor that lie has ever been askedtomake such recommendation.We shall include him in the unit.The log scalerworksin the logyardunder the supervision of theveneer plantmanager;he scales or measuresthe logsbrought into'the log yardin orderthat the Employermay determine the amountto be paid for the logs.Hedirectsthe work of three or four other menin the logyard, includinga crane operator,and isresponsible for hav-ing brought about the employment of all the men whose work he di-rects,by recommendingthem'to his superior for the particular jobs .they perform.-In view of the fact that the evidence as a whole tendsto indicatethatall employees normally make recommendations for thehiring of employees it may be said that the log scaler,did not make suchrecommendations in the exercise of supervisory duties;nevertheless,the Employer's assistant general manager testified without contradic-tion that the log scaler is vested with recommendatory authority-tohire, discharge,or promote employees.The record shows furtherthat the log scaler has on occasion been requested by the employeesto recommend raises in pay on their behalf.We shall exclude himfromm the unit.The saw filer,one of the most highly skilled employees in the plant,is responsible for checking the factory saws while they are in operationand doing whatever is required to keep them in good condition.Hehas it helper working with him whose work he directs in the same man-ner as any other journeyman would direct the work of his helper.,739926-47-vol 73-40 608DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile we would normally include employees in this category withina production and maintenance unit,? it appears that the man presentlyoccupying this position was formerly a superintendent in another plantand that because of his background he has authority to report irregu-larities and effectively to recommend the discharge of the employeeswhose irregularities he reports.Under these circumstances, we shallexclude him from the unit.We find that all production and maintenance employees at theEmployer's Beaumont operations, including the sawmill operator andthe machinist's helper or welder, but excluding "logging company"employees, office and clerical employees, the millwright, the log-scaler,the saw filer, the carloader, the plant engineer, the general superintend-ent, the managers and assistant managers-of the box and crate factoryand of the wire bound box factory, the veneer plant manager, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act."V.THE DETERMINATION' OF REPRESENTATIVESThe Employer objects to the conduct of the election, alleging thatemployees were not properly notified, of the election and were -con-fused as to who was eligible to vote, that there was misconduct onthe part of Board agents at the polls which amounted to "electioneer-opportunity" to express themselves freely and secretly.The record shows that the election as a whole was conducted underdifficult conditions arising, for,the most part, out of the refusal, of theEmployer to cooperate in facilitating an orderly election. It refusedto post election notices, to furnish a pay roll, or to permit the electionto be held on its premises.Accordingly, the Board's representativesarranged to hold the -election in the basement of a church about 3blocks away from the plant.No claim is made that the employeeswere not properly notified of the time and place of the election.Thecontention as to improper notification is grounded wholly in the fact,that among the ineligible employee groups described, the "loggingcompany" employees were inaccurately stated to be "working out ofthe Beaumont plant" when, in fact, almost all of them are employedin or near the town of Silsby, Texas, some 22 nines away from Beau-,,eeMl Matter of Cummer-Graham Company,71 N. LR. B. 289See118The employees who voted in the election comprised substantially the same group ofemployees which we have found heiein to constitute 'an-appropriate unitAccordingly,the Employer's objections to the election which ale based upon the alleged inappiopiiate-necs of the voting unit are hereby overruled CUMMER-GRAHAM COMPANY609moat.That this objection has no substance is evidenced by the undis-puted fact that none-of the Employer's logging department attemptedto vote in the election."Because of the fact that the polls W, ere situated several blocks awayfrom the plant, a large number of the 250 or more employees whovoted,presented themselves at the polls at onetime, at the end of theday shift.The election room was crowded and noisy at the timeinasmuch as groups of employees, many of whom could neither readnor write, sought information from Board agents and from each otheras to how to fill out the affidavit forms and how to indicate their choiceon the ballots.Board agents thereupon undertook to instruct theemployees in group's regarding the issue they were voting upon and,in so doing, 1 or 2 of the Board agents stated that the employees hadthe choice of voting for "the Company" or for "the Union"; they,further instructed the employees to mark their ballots on the "No"side if they desired the former and on the "Yes" side if they desiredthe latter.In claiming that the-foregoing activities 'of the Board'sagents constituted misconduct and "electioneering" on the Petitioner'sbehalf, the Employer asserts that no group instructions should havebeen given miless all those in the group had first requested instruc-*tion; and that in representing the election issue in the language quotedabove instead of in the language contained on the ballot" the Boardagent misled the employees into believing that they were merely calledupon to indicate whether or not they opposed the Petitioner as anorganization and not whether they, desired to authorize it to at astheir bargaining representative.'We find no misconduct under the circumstances here presented inthe fact that employees were instructed in a group as to the mannerin which they could express their choice; and while the statements com-plained of did not express the issue in the precise form appearing onthe ballot, they can in no way be interpreted as denoting partiality tothe Petitioner or calling for a vote on its behalf.Moreover, we find noevidentiary basis for the Employer's assertion that the employees were°The eligibility of each and every person appearing at the polls to cast a ballot waschecked in two ways before he was given a ballot (1) by taking from each person afli-davits on forms provided by the Board attesting to facts proving eligibility, and (2) bypersonal identification of the Employer's paya;oll clerk who had been sent by the Employerto observe the election.The pay-roll clerk testified without contradiction that he kneweach and every employeewhile the Eniployei expressed some doubt at the hearing as towhether all the employees had filled out their own affidavit forms or had filled them outproperly, we do not consider that question to be material,in view of the fact that the pay-determining eligibility - The cleik admitted at the healing that, except for the 41 ballotshe challenged on the ground that those who cast them had been laid off or discharged, noone voted who was not an employee of the Employer10The ballot phrased the issue as follows "Do you wish to be represented' for the pur-poses ofcollective bargaining by [the Union] °-"[Yes][No]."It 610bECISIONSOF NATIONALLABOR RELATIONS BOARDmisled as to the issues they were voting upon and that a result unin-tended by the employees was reached in the election.11The Employer's final claim that the'^employees did not have a "fairopportunity" to cast their ballot`s in secret is also without substantialbasis.The record demonstrates the diligence of the personnel conduct-ing the election in providing all the customary safeguards for insuringthe secrecy of the balloting.Therh was but one instance where an em-ployee did not avail himself either of any of the eight polling boothsfurnished for the protection of the employees in secretly marking the"ballots or of any of the other facilities for keeping their vote secret.This one instance involved an employee who (narked his ballot whileanother employee looked over his shoulder.The matter was called atonce to the attention of the Board agent by the Employer's observerthe Board agent immediately cautioned the onlowhereuponoker.Thevoter himself made no protest.This one isolated instance could nothave. interfered with the exercise of a free choice by the employees soas to warrant the setting aside of the election.,Upon the basis of all the foregoing facts, we hereby overrule theEmployer's objeetions to the conduct of the election,The results of the election held prior to the hearing show that thePetitioner has secured a majority of the valid votes cast and that thenumber of challenged ballots is not sufficient to affect the outcome ofthe election.Accordingly, we shall certify the Petitioner as the col-.lective bargaining representative of the employees ill the appropriateunit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Woodworkers of AmericaCIO, has been designated and selected by a =majority of the employeesin the unit described in Section IV, above, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, the aforesaid organization is the exclusive representa-with respect to rates of pay, wages; hours of employment, or otherconditions of employment." It is to be noted that,so far as the record shows, no employee complained of the resultor indicated in any way that he was misled as to the issue involved in the election.Cf.Matterof JohnsonCity Foundry Company,71 N L R- B 825, and cases there cited